UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
DONALD J. GUICHARD, #19-A-1455,

                       Plaintiff,
                                            ORDER
           -against-                        19-CV-3443(JS)(AYS)

YAPHANK CORRECTIONAL FACILITY,
ERROL TOULON, Sheriff;
OFFICER MCGARTY, Law Library
Officer; JOHN DOE 1, Correction
Officer; JOHN DOE 2, Correction
Officer; MEDICAL UNIT and STAFF,
Doctors and Nurses;

                    Defendants.
---------------------------------X
APPEARANCES
For Plaintiff:      Donald J. Guichard, pro se
                    19-A-1455
                    Downstate Correctional Facility
                    121 Red Schoolhouse Road
                    P.O. Box F
                    Fishkill, New York 12524-0445

For Defendants:        No appearances.

SEYBERT, District Judge:

           On June 10, 2019, incarcerated pro se plaintiff Donald

J.   Guichard   (“Plaintiff”)   commenced   this   action   against   the

Yaphank   Correctional   Facility, 1 Suffolk   County   Sheriff   Errol



1  Because the Yaphank Correctional Facility is merely an
administrative arm of the municipality, Suffolk County, it does
not have an independent legal identity and cannot be sued. See,
e.g., Davis v. Lynbrook Police Dep’t, 224 F. Supp. 2d 463, 477
(E.D.N.Y. 2002). Accordingly, Plaintiff’s claims against the
Yaphank Correctional Facility are DISMISSED WITH PREJUDICE.
Construing Plaintiff’s Complaint liberally, see Burgos v.


Toulon, Jr., (“Sheriff Toulon”), Officer McGarty, Law Library

Officer; two unidentified corrections officers (“John Does 1-2”),

and unidentified doctors and nurses (“Medical Unit and Staff” and

collectively, “Defendants”) pursuant to 42 U.S.C. § 1983 (“Section

1983”),   alleging   a   deprivation   of   his   constitutional      rights.

Accompanying the Complaint is an application to proceed in forma

pauperis.

             Upon review of the declarations accompanying Plaintiff’s

application to proceed in forma pauperis, the Court finds that

Plaintiff’s financial status qualifies him to commence this action

without prepayment of the filing fee.       See 28 U.S.C. § 1915(a)(1).

Accordingly, Plaintiff’s application to proceed in forma pauperis

is GRANTED.

             IT IS HEREBY ORDERED that Plaintiff is granted leave to

file   the   Complaint   without   prepayment     of   the   filing   fee   or

security; and

             IT IS FURTHER ORDERED that the Clerk of Court must

forward to the United States Marshal Service for the Eastern

District of New York (“USMS”) a copy of Plaintiff’s Summonses,



Hopkins, 14 F.3d 787, 790 (2d Cir. 1994), the Court infers that
Plaintiff intended to bring such claims against Suffolk County.
Accordingly, the Complaint is deemed amended to be brought as
against Suffolk County rather than the Yaphank Correctional
Facility and the Clerk of the Court is directed to amend the
caption. This amendment is without prejudice to any defenses
Suffolk County may wish to assert.
                                                  2

Complaint, and this Order for service upon Defendants without

prepayment of fees.

           However, the USMS will not be able to serve the unnamed

defendants without more information.          Pursuant to Valentin v.

Dinkins, 121 F.3d 72, 75-76 (2d Cir. 1997) (per curiam), the Court

requests that the Suffolk County Attorney ascertain the full names

and service addresses of the unnamed Defendants. Accordingly, the

Clerk of the Court shall serve a copy of the Complaint together

with this Order on the Suffolk County Attorney and the Suffolk

County Attorney’s Office is requested to attempt to ascertain the

full   names   of   the   unidentified   individuals   described   in    the

Complaint and to provide their names and address(es) where each

such Defendant can be served to the Court and to Plaintiff within

thirty (30) days of the date that this Order is served upon it.

           The Suffolk County Attorney need not undertake to defend

or indemnify these individuals at this juncture. This Order merely

provides a means by which the Plaintiff may name and properly serve

Defendants as instructed by the Second Circuit in Valentin.             Once

the information is provided to the Court by the Suffolk County

Attorney’s Office, Plaintiff’s Complaint shall be deemed amended

to reflect the full names of the unnamed Defendants, Summonses

shall be issued as to those Defendants, and the USMS shall serve

those Defendants.

           IT IS FURTHER ORDERED that the Clerk of Court is directed
                                     3

to amend the caption as outlined in footnote 1 and to mail a copy

of this Order to Plaintiff at his last known address.



                           SO ORDERED.


                             /s/ JOANNA SEYBERT______
                            JOANNA SEYBERT, U.S.D.J.


Dated:   September   25 , 2019
         Central Islip, New York




                                   4

